 HERCULES POWDER COMPANY (SUNFLOWER ORDNANCE WORKS)2592.The Teamsters submitted a statement from an employee of the Company which declaresthat on or about January4, 1953,an individual,unknown to the employee,stated to him that hewas sent by the Meat Cutters and would give him fifty dollars to swing his votes to the MeatCutters The employee replied that he would not desert his Union, the Teamsters.The nextmorning,upon arrival at the plant,the same employee told a Meat Cutters' stewardess of theoffer,to which the stewardess replied that if he still wanted to swing votes to the Meat Cutters,she would see that he received the fifty dollars.The employee who was offered the money was not made available for interview and, accord-ing to Mr Reynolds of the Teamsters,is unwilling or unable to make an attempt to identifythe individual making the offerThe Meat Cutters' stewardess denies that the employee involved ever spoke to her about theMeat Cutters paying for votesThere is insufficient evidence of any offer of money to deliver votes and, therefore, theundersigned Regional Director recommends that this objection be overruled.3.Teamsters' president,Reynolds,alleges that he encountered great difficulty prior to theelection in obtaining admission to the Company's Denton,Maryland,plant in order to check theBoard's election notices.Further Reynolds alleges, "Ihaveknown of occasions when Mr. JackBirl, President of Local No.199, A.F. of L.was given the privilege of entering and leavingthe plant at will and that on these occasions,has conferred in the private office of managementand at times was given the opportunity to call his stewards off their jobs to take part in thediscussions."The Company denies that Birl was treated anymore favorably than Reynolds insofar as entryinto its plants for the conduct of legitimate union business was concerned.There is no evidence that Birl was permitted in the plants to engage in any activity whichwould affect the results of the election while Reynolds was denied this privilege.The under-signed recommends that this objection be overruled.For reasons stated in paragraph 1, above,the undersigned recommends that the electionheld on January 5, 1953,be set aside and that a new election be orderedHERCULES POWDER COMPANY (SUNFLOWER ORDNANCEWORKS)andINTERNATIONAL HOD CARRIERS', BUILDINGAND COMMON LABORERS' UNION OF AMERICA, PRODUC-TION EMPLOYEES' LOCAL NO. 605, SUNFLOWER ORD-NANCE WORKS, AFL,Petitioner.Case No. 17-RC-1523.April 21, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry Irwig,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed. iPursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Chairman Herzog and Members Stylesand Peterson].Upon the entire record in this case, the Board finds:1.The Employeris engaged in commercewithin themeaningof the Act.2.The labor organization involved claims to represent em-ployees of the Employer.t At the hearing,theEmployer moved to dismiss the petition on the ground that the unitrequested by the Petitioner is inappropriate. The hearing officer referred the motion to theBoard.For the reasons set forth infra, the motion is hereby granted.104 NLRB No. 25. 260DECISIONSOF NATIONALLABOR RELATIONS BOARD3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 2 (6) and (7) of the Act, for the followingreasons:The Petitionerseeksto represent a unit of the Employer'stelephone operators. The Employer contends that the requestedunit is inappropriate because the telephone operators constituteonly a segment of a larger group of office clerical employeesin its accounting department.The Petitioner represents a unit of the Employer's produc-tion and maintenance employees. There is no history of collec-tive bargaining for any of the Employer's nonproductive employ-ees.The Employer is engaged in the production of military ex-plosives at a Government-owned plant at Lawrence,Kansas.The Employer's operations are organized into various depart-ments, which are divided into divisions, and the latter, in turn,are divided into sections. t The employees involved in this pro-ceeding are part of the general services section of the Em-ployer's accounting department.The employees sought by the Petitioner work in the telephoneoffice,which is housed in a separate building.4 There are 13telephone operators, 1 teletype clerk,$ 4 telephone shift super-visors, 1 assistant chief operator, and 1 chief telephone oper-ator working in the telephone office. Althoughthese employeeswork under separate immediate supervision, they are subjectto the same general supervision as the other employees in thegeneral services section. The telephone office regularlyoperates on three shifts. Although there are a limited numberof employees in the other service departments who work on allshifts,most of them work on the day shift only.Identical personnel policies are applied to all nonexemptsalaried employees, and the Employer has a uniform wage-ratesystem and job evaluation plan for all these employees. Allenjoy the same employee benefits and privileges such asvacations, insurance,medical services, and welfare plans.The employees sought by the Petitioner do not constitute atraditional bargaining group such as we have recognized maybe separately represented. It is clear that the telephone oper-ators constitute but a segment of a broader group of officeclerical employees with similar working conditions and inter-ests.We are of the opinion that the interests of the telephoneoperators are not sufficiently severable and distinct from thoseof the Employer's other accounting department employees to2 There are 6 nonproductive departments on the same level as the accounting department,and 3 general divisions in the accounting department. The general accounting division isdivided into 3 sections,1 of which is the general services section.SThere are five units in the general services section, including the stenographic,filing,telephones,message center,and office machinery and reproduction.4The telephone building was constructed as a separate fireproof building for securityreasons.One of the reasons it is set off from the other buildings is that in case of a disaster,as a bad fire or an explosion, the Employer will be able to maintain all types of communica-tions necessary.sThe parties agree that the teletype operator should be excluded from any unit of telephoneoperators. SOUTHERN FRUIT DISTRIBUTORS, INC.261warrant establishing them as a separate unit. The only apparentreason for the Petitioner's request for a unit of only thetelephone operators, is the extent of its organization of theEmployer's service employees. Section 9 (c) (5) of the Actprecludes a unit finding on that basis alone. 6 We therefore findthat the unit requested by the Petitioner is not appropriate.Accordingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition filed herein be,and it herebyis, dismissed.6Hampton Roads Broadcasting Corporation(WGH), 98 NLRB1090; KressDairy,Inc., 98NLRB 369.SOUTHERN FRUIT DISTRIBUTORS,INC. andINTERNATIONALUNION OF UNITED BREWERY, FLOUR, CEREAL, SOFTDRINK & DISTILLERY WORKERS OF AMERICA, CIO,Petitioner.Case No. 10-RC-1893. April 21, 1953SUPPLEMENTALDECISIONAND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election issued bythe Board on August 16, 1952 (not reported in printed volumesof Board decisions), an -election was held among certain em-ployees of the Employer under the supervision of the RegionalDirectoron January 16, 1953. Upon the conclusion of the elec-tion a tally of ballots was furnished to the parties showing thatout of approximately 371 eligible voters, 163 cast their ballotsfor and 116 against the American Federation of Labor, theIntervenor.'Thereafter on January 21, 1953, the Employer filed objec-tions to conduct affecting the results of the election allegingin substance that: (1) The Intervenor by means of a soundtruck or loudspeaker electioneered within the hearing of itsemployees eligible to vote, during the time that the balloting wastaking place; (2) the Intervenor reimbursed certain employeesfor expenses asserted to have been incurred in union activities,without requiring an accounting; (3) the Intervenor gave finan-cial benefits to certain employees to induce them to work onbehalf of the Union; (4) it persuaded former union members toseekreemployment in the Employer's plant for the purpose ofpersuading and coercing employees to vote for the Union; (5) itdistributed benefits, consisting of meals and refreshments, toinduce the employees to vote for the Union; and (6) it promisedemployees that, if selected as their representative, it wouldget them a wage increase.'About 10 days before the election the Petitioner requested and the Regional Directorgranted permission to have its name removed from the ballot.104 NLRB No. 39.2832300 - 54 - 18